Citation Nr: 1815333	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for the residual of hypertrophy of the prostate with urinary obstruction.

2. Entitlement to service connection for residuals of testicular hyperfunction.

3. Entitlement to service connection for residuals of pain and swelling of the lower left extremity.

4. Entitlement to service connection for dental treatment.

5. Entitlement to service connection for a left inguinal hernia repair with scar.

6. Entitlement to service connection for the residuals of an upper respiratory infection/maxillary sinusitis.

7. Entitlement to service connection a bilateral eye condition/conjunctivitis.

8. Entitlement to service connection for a urinary tract infection.

9. Entitlement to service connection for allergic rhinitis.

10. Entitlement to service connection for a scar, left side of face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1984.  The Veteran had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is warranted to attempt to obtain outstanding federal records.

Service Medical Records (SMR)

As noted above, the Veteran had active service from March 1977 to April 1984.  Additionally, based on a VA Form 21-4142 received in August 2010, it appears the Veteran had reserve service from April 1984 to December 2010.  The records contained in the Veteran's claims file for this 33-year period is incomplete.

First, a May 2010 Formal Finding on the Unavailability of Service Medical Records appears in the claims file.  It documents that VA could only obtain the Veteran's 1977 entrance examination.  It does not appear that VA notified the Veteran of its formal finding.  The undersigned notes that the Veteran has submitted multiple SMRs from his period of active service.  However, VA is still required to notify the Veteran of its finding.

Second, the claims file contains SMRs from the Veteran's 26-year reserve service, but the earliest record dates from 1997.  It is unclear why these records are incomplete, as the Formal Finding cited above applies only to the Veteran's period of active service.  Further investigation is warranted.

VA Treatment Records

The August 2016 Supplemental Statement of the Case cites Atlanta VA Medical Center records dated from June 2014 to September 2015.  These are not in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's missing service medical records from his reserve service, which dates from 1984-2010.  If VA cannot obtain the complete set of records from this period, complete a Formal Finding of Unavailability.

2. After Directive #1, notify the Veteran of the May 2010 Formal Finding of Unavailability concerning his period of active service.  If applicable, this notice should include any records not obtained pursuant to Directive #1.

3. Attempt to obtain all VA treatment records from the Atlanta VAMC dated from June 2014 to September 2015.

4. After completing the above, undertake any additional development warranted.  Thereafter, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




